Citation Nr: 0727118	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1979 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The veteran had a Videoconference Hearing before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
current schizoaffective disorder is causally linked to a 
psychotic decompensation experienced during military service.  


CONCLUSION OF LAW

Service connection for a schizoaffective disorder is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim for service connection; as the disposition 
below is favorable to the veteran, there is no need to 
discuss the impact of the VCAA in this case.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).



Analysis

The veteran contends that he developed a current 
schizoaffective disorder as a result of his service with the 
U.S. Army.  

During a June 2007 videoconference hearing, the veteran 
testified that he had been treated for depression prior to 
his military service; however, he had never been treated for 
schizoaffective disorder prior to his service.  He stated 
that prior to his military service, he was able to hold a 
job.  In fact, he did well and was promoted to assistant 
manager.  However, since his discharge from service in 1979, 
he has held over 300 jobs and attempted suicide.  The 
veteran's brother testified that prior to the veteran's 
military service, he was outgoing and stable.  After his 
discharge, however, his family noticed that he was unstable, 
had no patience, and began hearing and seeing things.  His 
inability to concentrate caused him to lose 250-300 jobs.

The veteran entered service in April 1979, and at the time of 
service entry did not have any documented psychiatric 
abnormalities.  In May 1979, while the veteran was 
participating in Basic Training, he was evaluated for a 
psychiatric referral.  The referring note stated that the 
veteran reported a history of treatment for mental illness, 
and that inquiry was needed to determine if pre-service 
records existed which would document the onset of a mental 
disorder.  There was apparently no follow-up to this 
annotation, as the service medical records do not contain a 
report of pre-service mental illness or an attempt to obtain 
pre-service records.  

The veteran was discharged from the Army after only a few 
weeks of service.  A letter by the veteran's commanding 
officer describes patterns of unusual behavior.  
Specifically, the veteran walked around as if in a daze, 
talked to himself, and repeatedly tried to get out of 
training by stating that he could not cope with the rigors of 
the military lifestyle.  Apparently, the veteran visited the 
mental hygiene clinic and was assessed as having a "severe 
personality disorder as well as a complete lack of 
motivation."  The veteran was found to be "unstable, 
unsuitable, immature, irresponsible," and the officer felt 
that he "certainly [did] not belong in the Army."  While 
the veteran's commanding officer was a member of the infantry 
branch, and hence not a medical expert, it is certainly 
evidence of the onset of psychiatric symptoms which are 
ascertainable (in this case observable) by the senses.  See 
Espiritu, supra.  

The veteran has a current diagnosis of a schizoaffective 
disorder.  There are multiple clinical reports of VA mental 
health treatment facilities which assessed the veteran as 
having a schizoaffective disorder.  Additionally, the veteran 
has submitted numerous letters from his treating VA 
psychiatrists supporting the contention that the veteran's 
schizoaffective disorder began in active service.  
Specifically, in an October 2003 letter, the veteran's 
treating psychiatrist stated (based on a review of medical 
history) that the first episode of schizoaffective disorder, 
depressed type, occurred while the veteran was in boot camp.  
The VA psychiatrist "strongly support[ed]" the veteran's 
contention regarding service connection.  An additional 
letter from a separate treating VA psychiatrist, dated in 
October 2004, states that the veteran had a psychotic 
decompensation during Basic Training and has "been dealing 
with chronic mental illness since then."  Based on this 
continuity of symptomatology, the psychiatrist concluded that 
"[the veteran's] illness is totally service connected."  

The statements of the two psychiatrists support a nexus 
between the veteran's service and his current schizoaffective 
disorder.  There is evidence that one of the psychiatrists 
reviewed at least some of the relevant medical history; but, 
even if this was not the case, the opinions of the 
psychiatrists are substantiated by the reported observance 
and consultation for in-service psychiatric symptoms. See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  These opinions show 
that the veteran first manifested psychiatric symptoms in 
service, and that the onset of these symptoms was the 
earliest indication of his current schizoaffective disorder.  
Thus, the elements of service connection are met and the 
veteran's claim is granted.    




ORDER

Service connection for a schizoaffective disorder is granted.  


____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


